Citation Nr: 1403370	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for allergic sinusitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March to June 1983 and from December 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for allergic rhinitis and assigned it a noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the appeal at issue, there is an April 2011 rating decision of record granting service connection for allergic rhinitis and assigning it a noncompensable rating.  There is also of record an October 2012 VA Form 8 indicating that the issue of entitlement to a compensable rating for allergic rhinitis is on appeal.  In December 2012, the case was certified and transferred to the Board for review.  In January 2013, the Veteran sent the Board a letter indicating that he moved to Florida in December 2012.  

There is no notice of disagreement, statement of the case, substantive appeal, or VA Form 646 of record concerning the Veteran's appeal for a higher rating for his allergic rhinitis.  The October 2012 VA Form 8 acknowledges that a Form 646 was received.  It would appear that a temporary claims folder had been made before the case was transferred to the Board on other issues in November 2011.  As the record on appeal is obviously incomplete, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the temporary claims folder which apparently was made before other appeals were transferred to the Board in November 2011.  If no such temporary folder is available, reconstruct the Veteran's claims folder to include the notice of disagreement, statement of the case, VA Form 9, and VA Form 646 which were apparently received/issued prior to the RO's October 2012 certification of the appeal for a compensable rating for allergic rhinitis.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, including all available VA medical records, to include the VA medical records which were uploaded onto Virtual VA in May 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


